Appelwick, J.
(dissenting in part) — The majority opinion states that RCW 80.36.510 merely provides an introduction to legislative policy that does not “give rise to enforceable rights in and of themselves.” Majority at 770. I must take issue with this premise and the results which flow from it.
RCW 80.36.510, .520, and .530 were enacted as sections (1), (2), and (3) respectively of chapter 91, Laws of 1998. They must be read together. RCW 80.36.530 states: “[A] violation of RCW 80.36.510, [or] 80.36.520 . . . constitutes ... [a] violation of chapter 19.86 RCW, the consumer protection act. . . .” (Emphasis added.) It goes on to provide a special damages rule that is different from the general rule stated in chapter 19.86 RCW. Subsequent amendments to chapter 19.86 RCW are of no consequence to this analysis and will not be discussed here.
“ ‘Statues must be interpreted and construed so that all the language used is given effect, with no portion rendered meaningless or superfluous.’ ” City of Seattle v. State, 136 Wn.2d 693, 701, 965 P.2d 619 (1998) (quoting Whatcom County v. Bellingham, 128 Wn.2d 537, 546, 909 P.2d 1303 (1996)). To give effect to RCW 80.36.530 requires that we read RCW 80.36.510 and .520 as creating rules which can be violated, triggering the penalties of RCW 80.36.530.
RCW 80.36.520 requires the Washington Utilities and Transportation Commission (WUTC) to adopt the rules. Any rule adopted by the WUTC must require a company operating as or contracting with an alternative operator services company (AOSC) to make two disclosures at a minimum. The rule must require disclosure of the AOSC service and of the charge or basis of the charge to be made. Nowhere in RCW 80.36.520 does the language expressly impose a substantive requirement directly on the telecommunication company. The WUTC could violate this section by failing to adopt rules, or by adopting rules which failed to *776conform to the statute. However, no one other than the WUTC could violate this section.
Clearly, the legislature did not say a violation of the rules promulgated by the WUTC pursuant to RCW 80.36.520 is a violation of chapter 19.86 RCW. Yet, both the trial court and the majority concluded that when the legislature said, “in violation of RCW 80.36.520,” it intended the Consumer Protection Act to apply only to violations of the rules once adopted pursuant to RCW 80.36.520 by the WUTC. Such a reading is a reasonable means to discharge the duty to give effect to that portion of RCW 80.36.530. Since Judd had not alleged violation of these rules, she could not establish a consumer protection action by way of violation of RCW 80.36.520. I agree with that analysis. I also agree she did not properly challenge the rules.
While the majority properly supplied an implied legislative intent relative to agency rules to give effect to the cross-reference to RCW 80.36.520, it failed to give effect to the cross-reference to RCW 80.36.510. RCW 80.36.510 provides:
The legislature finds that a growing number of companies provide, in a nonresidential setting, telecommunications services necessary to long distance service without disclosing the services provided or the rate, charge or fee. The legislature finds that provision of these services without disclosure to consumers is a deceptive trade practice.
This section says two things: (1) there is a growing problem with disclosure, and (2) providing service without disclosure is a deceptive trade practice. The first sentence is a factual observation within the legislative purview. Reading it without the words, “[t]he legislature finds that,” makes clear the nature of the statement. Leave the same words off the second sentence, and one readily observes that the second sentence is a statement of law, not a finding of fact: “provision of these services without disclosure to consumers is a deceptive trade practice.” RCW 80.36.510. If the trial court mislabels a conclusion of law and calls it a finding of fact, we would readily correct the label. We must do the *777same here. Only the second sentence of RCW 80.36.510 could give rise to a violation. We are bound to give it effect in order to avoid rendering the cross-reference in RCW 80.36.530 meaningless.
Clumsy or not, like the policy or not, this language is what the legislature wrote. We must give it effect. The result is that RCW 80.36.510 may be violated independent of RCW 80.36.520. It may be violated by providing telecommunications services, in a nonresidential setting, without disclosing the services provided or the rate, charge or fee. Violation is a deceptive trade practice. Penalties are available under RCW 80.36.530 and chapter 19.86 RCW.
Summary judgment was therefore improper on this issue. Judd should have been allowed to proceed to trial to attempt to prove violation of RCW 80.36.510 and to recover damages consistent with such proof.
Therefore, I respectfully dissent.
Review granted at 150 Wn.2d 1017 (2003).